             Case 2:18-cv-03831-AB Document 82 Filed 05/08/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 STEVEN BELT, ET AL.,

                 Plaintiffs,

        v.                                              Case No. 2:18-cv-03831-AB

 P.F. CHANG’S CHINA BISTRO, INC.,

                 Defendant.


                   DEFENDANT P.F. CHANG’S CHINA BISTRO, INC.’S
                      NOTICE OF SUPPLEMENTAL AUTHORITY

       Defendant P.F. Chang’s China Bistro, Inc. (“P.F. Chang’s”) respectfully submits this

Notice of Supplemental Authority notifying the Court of the recent decisions in Cruson v. Jackson

National Life Insurance Co., 954 F.3d 240 (5th Cir. 2020), and Molock v. Whole Foods Market

Group., Inc., 952 F.3d 293 (D.C. Cir. 2020), which bear on the argument Plaintiffs present in their

Reply in Support of their Motion to Certify a Class Conditionally (ECF 77) that P.F. Chang’s

waived its personal jurisdiction defense by not presenting it earlier in the litigation.

       The Fifth Circuit in Cruson determined that the district court erred in concluding that the

defendant had waived its personal jurisdiction defense by failing to raise the argument in the

defendant’s motion to dismiss. 954 F.3d at 249-52. The Cruson decision further stated “[p]rior to

class certification, we have already explained, a personal jurisdiction defense as to putative non-

resident class members was not ‘available’ under Rule 12.” Id. at 251.

       Similarly, the D.C. Circuit in Molock determined that the defendant’s motion to dismiss

for lack of personal jurisdiction relying on the Bristol-Myers decision failed because the defendant

raised the issue prematurely, as putative class members are treated as nonparties. 952 F.3d at 296-

99. The court thus affirmed the lower court’s decision to deny the motion to dismiss but on an
          Case 2:18-cv-03831-AB Document 82 Filed 05/08/20 Page 2 of 2




alternate basis, that “[a]bsent class certification, putative class members are not parties before a

court, rendering defendant’s motion premature.” Id. at 295.

       P.F. Chang’s respectfully requests that the Court consider this supplemental authority,

which was not available prior to the close of briefing on Plaintiffs’ Motion to Certify a Class

Conditionally.


                                                     Respectfully submitted,


                                                     /s/ Paul DeCamp

                                                     PAUL DECAMP (admitted pro hac vice)
                                                     MAXINE ADAMS (admitted pro hac vice)
                                                     EPSTEIN, BECKER & GREEN, P.C.
                                                     1227 25th Street, N.W., Suite 700
                                                     Washington, D.C. 20037
                                                     Tel: 202-861-0900
                                                     Fax: 202-861-3571
                                                     PDeCamp@ebglaw.com
                                                     MAdams@ebglaw.com

                                                     SHEILA A. WOOLSON
                                                     EPSTEIN, BECKER & GREEN, P.C.
                                                     Two Gateway Center, 12th Floor
                                                     Newark, NJ 07102
                                                     Tel: 973-642-1900
                                                     SWoolson@ebglaw.com

                                                     Counsel for Defendant
May __, 2020




                                                 2
